DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Briswalter US 2014/0177404 in view of Miche US 5,299,179.
Regarding claim 1, Briswalter discloses a push button system intended to activate an actuation member (Fig. 5-6C), the system comprising: a button head; a pusher actuator integral with the button head (1), the pusher actuator (8) having a lower end configured to cooperate with the actuation member (82); a first hollow guide member (7), the pusher actuator being mounted to slide into the first hollow guide member (Fig. 6A), the first hollow guide member (6) being configured to be secured to a fixed element relative to the button head and to the pusher actuator [0026][0034]; a second hollow guide member arranged in the button head (12); a pin mounted to slide into the second hollow guide member [0032], and configured to be secured to the fixed element [0032]; wherein the pusher actuator has an upper portion (2’) provided on the periphery thereof with a collar [0034].  
Briswalter does not disclose a collar configured to cooperate with an internal face of the first hollow guide member to guide the pusher inside said member. 
However, Miche discloses a push button with a collar (13) configured to cooperate with an internal face of the first hollow guide member to guide the pusher inside said member (12), see Fig. 1 3:33-48.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar of Briswalter as suggested by Miche because doing so allows the spring within the push button to be properly guided when the button is pushed.
	Regarding claims 2 and 3, Briswalter and Miche disclose the push button system as described in the paragraphs above.
Briswalter and Miche do not explicitly disclose the collar has a height corresponding to at least 1/25th (claim 2) or 1/10th (claim 3) of the total height of the pusher actuator, the height being measured in the main direction of extension of the pusher.  
However, Briswalter and Miche disclose different heights of the collar, the height being measured in the main direction of extension of the pusher, see Briswalter in Figs. 2-4 compared to Fig. 6A and in Miche Fig. 1.
Therefore, to modify the size of the collar to at least 1/25th or 1/10th the total height of the pusher, absent any criticality, are only considered to be obvious modifications of the size of "the collar" disclosed by Briswalter and Miche as the courts have held that a change in the relative dimensions of the device without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than a desired size that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Gardner v. TEC Syst., Inc., 220 USPQ 777 and MPEP 2144.04. Here, the relative thickness of a flange part enlarges the area of contact with a cylindrical body and resists forces applied to the pushbutton in the radial dimension. This particular size is balanced with additional costs associated with material and tooling that may be needed to reach the desired thickness.
	Regarding claim 4, Briswalter and Miche as described in the paragraphs above further disclose the push button system, wherein the pusher actuator and the collar form a single piece of material, see Briswalter Fig. 6A and Miche Fig. 1.  
Regarding claim 5, Briswalter and Miche as described in the paragraphs above further disclose the push button system, wherein the pin is pressed into the second hollow guide member, see Briswalter [0032], Fig. 6A.  
Regarding claim 6, Briswalter and Miche as described in the paragraphs above further disclose the push button system, wherein the second hollow guide member is a blind hole, see Briswalter [0032], Fig. 6A.  
Regarding claim 7, Briswalter and Miche as described in the paragraphs above further disclose the push button system, wherein the first hollow guide member comprises an upper part adjusted to slide inside a head housing provided in the button head, see Briswalter Fig. 6A.
Regarding claim 8, Briswalter and Miche as described in the paragraphs above further disclose the push button system, wherein the pusher actuator is an arbor or a screw mounted to slide through the first hollow guide member (8, via 81) and a first end of which is fixed in the bottom of the head housing (81),[0035], the other end being configured to cooperate with the actuation member (82), see Briswalter Fig. 6A.  
Regarding claim 9, Briswalter and Miche as described in the paragraphs above further disclose the push button system, wherein the pusher actuator is mounted to move against the return force of a compression spring (3), which rest, on the bottom of the collar (2’) and on the first hollow guide member, see Briswalter Fig. 6A and Miche Fig. 1.
Regarding claim 10, Briswalter and Miche as described in the paragraphs above further disclose the push button system, wherein the compression spring is a helical spring extending around the pusher actuator, see Briswalter Fig. 6A and Miche Fig. 1.  
Regarding claim 11, Briswalter and Miche as described in the paragraphs above further disclose the push button system, wherein the system further comprises at least one means of sealing (5) arranged between the pusher actuator and the first hollow guide member, see Briswalter Fig. 6A. 
Regarding claim 12, Briswalter and Miche as described in the paragraphs above further disclose the push button system, wherein the collar has a larger diameter than the diameter of the rest of the pusher actuator, see Briswalter Fig. 6A and Miche Fig. 1.  
Regarding claim 13, Briswalter and Miche as described in the paragraphs above further disclose a timepiece comprising a case (100) in which is arranged a timepiece movement (i.e. inherent component of a timepiece), the timepiece further including at least one actuation member arranged inside the case (82), and at least one push button system for acting on the actuation member, wherein the push button system (see Fig. 6A), the button head being accessible from outside the case and being movable in translation with respect to the case, see Figs. 5 and 6A [0026], the pusher actuator being mounted to slide through an opening provided in the case (102), the first hollow guide member and the pin being mounted integral with the case [0032], the first hollow guide member being at least partly inserted inside said opening provided in the case, see Briswalter Figs. 5 and 6A.  
Regarding claim 14, Briswalter and Miche as described in the paragraphs above further disclose the timepiece, wherein the timepiece is a watch, see Briswalter [0003].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844